Citation Nr: 1639431	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In April 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran s file in the "Virtual VA system."

In June 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the June 2014 Board Remand is included in the Duties to Notify and Assist section below.  

In June 2016, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in psychiatry with regard to the claim of service connection for an acquired psychiatric disability other than PTSD.  In July 2016, the requested VHA opinion, dated in June 2016, was incorporated into the record, and in July 2016, the Veteran and the representative were provided with a copy of the VHA opinion.  38 C.F.R. § 20.901 (2015) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  The Veteran witnessed an F-14 Tomcat aircraft crash into the rear of the ship where the Veteran had been standing moments before.

2.  Veteran has current acquired psychiatric disorders, including major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.

3.  There is no current psychiatric disability causally or etiologically related to service.

4.  The Veteran's personality disorder was not subject to superimposed disability resulting from a mental disorder.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal of service connection for an acquired psychiatric disability, in a timely letter dated in June 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2007 letter also included provisions for disability ratings and for the effective date of the claim.

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran pertaining to the appeal of service connection for an acquired psychiatric disability.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, VA examination reports, a VHA expert medical opinion, and lay statements.

The Veteran was afforded an opportunity for VA psychiatric examinations in April 2008, January 2011, and August 2014 (pursuant to the June 2014 Board Remand).  VA addendum medical opinions were obtained in December 2014 and January 2015.  38 C.F.R. § 3.159 (c)(4) (2015); See also Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in the June 2016 VHA request, the Board found the April 2008, January 2011, and August 2014 VA examinations, as well as the December 2014 and January 2015 VA addendum medical opinions, to be inadequate insofar as they did not adequately address the etiology of the acquired psychiatric disabilities other than PTSD.

As such, the Board requested a VHA expert opinion in June 2016, which was provided in June 2016.  The Board finds that the August 2014 VA examination and the June 2016 VHA opinion, taken together, are adequate with regard to the claim of service connection for an acquired psychiatric disability other than PTSD.  Here, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex diagnostic issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for an acquired psychiatric disability other than PTSD has been met.  38 C.F.R. § 3.159 (c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue adjudicated herein.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

Service Connection for an Acquired Psychiatric Disability Other Than PTSD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence are not "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he has a psychiatric disability as a result of witnessing an F 14 aircraft crash into the rear of the ship (the USS America) short of the flight deck, just above where the Veteran had been standing seconds before.  Documents of record indicate that, on June 15, 1984, an F-14 Tomcat aircraft firefighter crashed on the flight deck of the USS America.  There were damages, but no injuries.  Thus, the Board first finds that the in-service incident is supported by credible evidence.

The Board next finds that the evidence of record demonstrates that the Veteran has currently diagnosed acquired psychiatric disabilities other than PTSD.  Specifically, the Veteran has been variously diagnosed (during the applicable appeal period) with an acquired psychiatric disability, other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.  See May 2012 VA treatment record (located in Virtual VA).  

To the extent that the Veteran contends that he has had symptoms of a psychiatric disability since service, the evidence weighs against the finding that the Veteran has had psychiatric symptoms consistently since service separation.  The first evidence of complaints of psychiatric problems is not shown until 2000, approximately 15 years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Further evidence against the Veteran's contention of psychiatric symptoms since discharge from active service is a June 2004 letter from the Veteran's treating VA psychiatrist, which shows a three year history of depression and anxiety symptoms (since 2000, approximately 15 years after service separation), for which he first sought psychiatric treatment in April 2003.  The VA psychiatrist further noted that the Veteran had no prior history (before 2000) of depression or anxiety.  The Board finds the VA psychiatrist's letter highly probative regarding the onset of psychiatric symptomatology because, at such times, the Veteran would be expected to give a full and accurate history to a medical provider (in this case, a mental health provider) when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

In a May 2009 lay statement, the Veteran's coworker, D.M., wrote that, since 1991, when he met the Veteran, he has known the Veteran to be paranoid and suffering from depression that has progressively gotten worse over the years.  In May 2009, the Veteran's sister also wrote that she has worried about the Veteran for over 15 years, that she noticed the Veteran's personality changed drastically over the years, and that the Veteran was very irritable and had outbursts of anger.  The Veteran's sister also wrote that the Veteran was very depressed and that his anxiety hindered him, and he is startled by loud noises, which seem to make him very jumpy.  In a December 2009 statement, the Veteran's son indicated that, as long as he could remember, the Veteran had suffered from severe mood swings and continuously feels and thinks the world is out to destroy him.  While the statements from the Veteran's coworker, D.M., the Veteran's sister, and the Veteran's son regarding the onset of the Veteran's psychiatric symptomatology are competent, none of the statements indicate that the Veteran has had psychiatric symptoms for a number of years consistently since service separation in March 1985; rather, the weight of the lay statements show a post-service onset of symptoms dating from a few years after service in the 1990s.  

On the question of direct nexus between an acquired psychiatric disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's acquired psychiatric disabilities are causally related to witnessing an F-14 Tomcat aircraft crash into the rear of the ship in-service.  Given the inadequacy of the VA examinations, including the December 2014 and January 2015 VA addendum opinions, which failed to address the etiology of the diagnosed acquired psychiatric disabilities other than PTSD, the Board requested an opinion from a VHA medical expert in psychiatry.  After reviewing the record, the VHA psychologist (whose opinion was also cosigned and endorsed by a VA psychiatrist) opined that it is not as least as likely as not that the Veteran's psychiatric symptoms had onset in service, or were caused by, or related to, witnessing the June 1984 crash of an F-14 Tomcat firefighter aircraft in the ship.

The VHA psychologist indicated that the most compelling evidence in support of the opinion is provided in a June 2004 letter from the Veteran's treating VA psychiatrist.  In the letter, the VA psychiatrist noted that the Veteran has "been suffering from depression and anxiety symptoms for about three years, which are related to the effects on you having chronic pain.  You have no prior history of depression and anxiety."  Further, in the June 2004 letter, the VA psychiatrist explains, "[i]t is my impression that these symptoms are due to the difficulties of dealing with chronic severe pain, as well as a result of being unemployed due to your physical condition."  Although the VHA psychologist considered the lay statements from the Veteran's coworker, sister, and son regarding post-service onset of symptoms dating to the 1990s (more than the history of three years prior to June 2004), the VHA psychologist continued to opine that the Veteran's symptom presentation is not at least as likely as not secondary to military service.  

In particular, the VHA psychologist highlighted the finding that the psychiatric symptoms were a result of the Veteran's (non-service-related, post-service) chronic pain and (post-service) unemployment.  In this regard, the Veteran is only service connected for tinnitus and is not service connected for any disability manifested by pain.  The VHA psychologist's opinion is competent and probative medical evidence because it is factually accurate, as the VHA psychologist had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion with an adequate rationale for the conclusion based on medical principles.  

There is no other competent opinion of record that addresses the etiology of the acquired psychiatric disabilities.  Although the Veteran is competent to report any psychiatric symptoms he has experienced at any given time, under the facts of this case that show post-service onset of many symptoms and include post-service reasons for the onset of those symptoms, he is not competent to diagnose a psychiatric disability or relate it to service because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  

The weight of the evidence shows that symptoms of major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence were not manifested until years after service separation.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to current psychiatric diagnoses and attempting to relate those to service, even were it to be a competent opinion of some probative value, is outweighed by the other competent evidence of record showing no psychiatric symptoms, diagnosis, or treatment for years after service separation, and showing no link between the current acquired psychiatric disabilities and service.  

In the January 2011 VA examination report, in pertinent part, the Veteran was diagnosed with schizotypal personality disorder.  Regarding the personality disorder, such disorders are, by definition, preexisting disorders and are not disabilities for VA compensation purposes.  Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2015); see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (holding that intellectual developmental and personality disorders are excluded as injuries or diseases for compensation purposes under 38 C.F.R. § 3.303(c) and noting that a veteran with such disorders is not entitled to the presumption of soundness under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 (b)).  However, a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.12; VAOPGCPREC 82-90.  In this case, there is no competent evidence of disability resulting from a mental disorder that is superimposed upon the personality disorder, nor does the Veteran so contend.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current acquired psychiatric disability other than PTSD and active duty service, or competent nexus of an acquired psychiatric disability other than PTSD to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


